             Case
              Case2:18-cr-00084-RSL
                   2:18-cr-00084-RSL Document
                                      Document10-1 Filed11/10/20
                                               11 Filed  11/10/20 Page
                                                                   Page11ofof22




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT FOR THE
 7                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                        No. CR18-0084RSL
10
11                                        Plaintiff,   ORDER AUTHORIZING
12                        v.                           REMOTE PLEA HEARING

13
14    DION L. EARL,

15                                       Defendant.
16
17          THE COURT has considered the stipulated motion to proceed with guilty plea
18 hearing by video hearing, along with all the records and files in this case and the General
19 Orders currently in effect.
20          THE COURT FINDS that the circumstances are as set forth in the parties’ motion,
21 and that a video guilty plea hearing may take place as soon as practical because further
22 delays in this case would cause “serious harm to the interests of justice,” see General
23 Order No. 04-20 (3/30/20), for the reasons set forth in the parties’ stipulation.
24 / / /
25 / / /
26
   ///
27
28
     Order Authorizing Remote Plea Hearing                                UNITED STATES ATTORNEY
                                                                          1201 PACIFIC AVENUE, SUITE 700
     U.S. v. Dion L. Earl, CR18-0084RSL - 1
                                                                           TACOMA, WASHINGTON 98402
                                                                                  (253) 428-3800
             Case
              Case2:18-cr-00084-RSL
                   2:18-cr-00084-RSL Document
                                      Document10-1 Filed11/10/20
                                               11 Filed  11/10/20 Page
                                                                   Page22ofof22




 1 Accordingly,
 2          THE COURT ORDERS that the parties may proceed with a plea hearing by video
 3 conference, consistent with current procedures established by this Court.
 4          IT IS SO ORDERED.
 5                      10th of November, 2020.
            DATED this ______              020.
 6
 7
 8
                                                    ROBERT S. LASNIK
 9                                                  United States District Judge
10 Presented by:
11
   s/Robert Goldsmith
12 ROBERT GOLDSMITH
   Counsel for Dion L. Earl
13
14 s/Peter Geisness
   PETER GEISNESS
15
   Counsel for Dion L. Earl
16
   s/Arlen R. Storm
17
   ARLEN R. STORM
18 Assistant United States Attorney
19
20
21
22
23
24
25
26
27
28
     Order Authorizing Remote Plea Hearing                             UNITED STATES ATTORNEY
                                                                       1201 PACIFIC AVENUE, SUITE 700
     U.S. v. Dion L. Earl, CR18-0084RSL - 2
                                                                        TACOMA, WASHINGTON 98402
                                                                               (253) 428-3800
